In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 Nos. 02-20-00034-CR
                                      02-20-00035-CR

                          MICHAEL RAY KERR, Appellant

                                            V.

                                THE STATE OF TEXAS



                        On Appeal from the 43rd District Court
                                 Parker County, Texas
                        Trial Court No. CR19-0626, CR19-0627


                                        ORDER

       On the court’s own motion, it is ORDERED that the trial court clerk deliver

the originals of State's Exhibit No. 41 (Video) and States Exhibit No. 55 (Surveillance

Video) to this court no later than Monday, May 10, 2021.

       These exhibits will be returned to the trial court upon issuance of the mandate.

       We direct the clerk of this court to send a notice of this order to the attorneys

of record, the trial court clerk, and the court reporter.
Dated May 3, 2021.


                         Per Curiam




                     2